Exhibit 10.3

SECOND AMENDMENT TO PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (this “Second Amendment”) is dated
as of February 27, 2013 (the “Amendment Date”) by and among RANCON REALTY FUND
V, a California limited partnership (“Seller”), and 521 EAST 11TH ST. LLC, a
California limited liability company, and 1250 FAIRFAX LLC, a California limited
liability company (together, “Buyer”).

Recitals

A. Seller and Buyer are parties to that certain Purchase Agreement dated as of
February 13, 2013 (the “Initial Agreement”), as amended by that certain First
Amendment to Purchase Agreement dated as of February 15, 2013 (the “First
Amendment” and together with the Initial Agreement, the “Purchase Agreement”),
whereby, upon the terms and conditions set forth therein, Seller agreed to sell
and Buyer agreed to buy the Property described in the Purchase Agreement.

B. Seller and Buyer Parties now desire to amend the Purchase Agreement as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree that the Purchase Agreement is hereby amended as follows:

1. Definitions. Capitalized terms used in this Second Amendment shall have the
meanings set forth in the Purchase Agreement, except as otherwise defined
herein.

2. Extension of Closing Date. Pursuant to its rights under the First Amendment,
Seller has elected to extend the Closing Date to March 4, 2013. Accordingly, the
definition of “Closing Date” in paragraph 15 of Addendum I to the Initial
Agreement is hereby modified to read “March 4, 2013”.

3. Miscellaneous. This Second Amendment may be executed in counterparts,
including facsimile counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one and the same instrument.
Capitalized terms used in this Second Amendment but not defined herein shall
have the meanings given to such terms in the Purchase Agreement. Except as
specifically set forth in this Second Amendment, the Purchase Agreement shall be
unmodified and shall remain in full force and effect.

[SIGNATURES ON FOLLOWING PAGE]

 

Second Amendment to Purchase Agreement

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first set forth above.

 

SELLER: RANCON REALTY FUND V, a California limited partnership By:   RANCON
FINANCIAL CORPORATION, a California corporation, its general partner   By:  

/s/ Jeff Comerchero — Attorney-in-fact

    Daniel L. Stephenson, President By:  

/s/ Jeff Comerchero — Attorney in fact

  Daniel L. Stephenson, its general partner BUYER: 521 EAST 11TH ST. LLC, a
California limited liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent 1250 FAIRFAX LLC, a California limited
liability company By:  

/s/    Robert Hanasab        

  Robert Hanasab, Authorized Agent

First American Title Insurance Company

The undersigned executes this Second Amendment for the purposes of acknowledging
its agreement to serve as escrow agent in accordance with the terms of this
Second Amendment.

 

First American Title Insurance Company By:  

/s/ Liz Zankich Hahn

  Liz Zankich Hahn, Senior Escrow Officer

 

Second Amendment to Purchase Agreement

Page 2 of 2